Case 4:20-cv-00304-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 06/25/20 Page 1 of 13

                             o             \u[W$$$$$$$$t$u                I
                        IN TIIE DISTRICT COURT OF TULSA COUNTY
                                   STATE OF OKLAIIOMA

    VIKTOR SCHULZ AND IRENE
    SCHULZ, husband and wifeo                        FJ-?^020-0154Jfr
                                                         )
                   Plaintiffs,                           )
                                                                                     William D. l.aFoftuno
                                                         )    Case No.
    v$,                                                  )    Judge
                                                         )
    CSAA GENERAL INSURANCE                               )
    COMPANY, dlbls AAA INSURANCE
    COMPANY, a foreign insurance company;
                                                         )
                                                         )                                   'g*b
    CSAA INSURANCE EXCHANGE, nn
    interinsurance exchange; and LEAI\NA
                                                         )
                                                         )
                                                                               [,tAY   I   I 2r,Z0
    OSEORN, an Oklahomn Corporation,                     )
                                                         )
                                                                          ffi*tiWdf,H,'gffrfiffi
                   I)efendants.                          )

                                                Pp,rrrlQr:{

          COMES NOW, the Ptaintiffs, Viktor Schulz and Irene Schulz ("Plaintiffs"), by                    and


   tluougli their attorneys of record Gibbs Armstrong & BorochoffP,C. and Taylor Foster Mallett

   Downs Ramsey     &   Russell, and for their claim for relief against the above-named Defendants,

   allege and states as follows:

                                      JURTSqICTION ANp VENUp

           1.     Plaintiffs Viktor and Irene Schulz are citizens and residents of Tulsa County State

   of Oklahoma. The properfy owned by Plaintiffs is located in Tulsa County, State of Oklahoma.
                                                                                                                      ct
          2.      Defendant CSAA General Insurancc Company, d/b/a as AAA Insurance Company               S f
   ("AAA")   is a foreign insurer licensed to do business in the State of Oklahoma   and has one or *or, $ #

                                              Oklahoma.                                                 : :i
   agents located in Tulsa County, State of

                                                                                                    jY
          3.      CSAA Insurance Exchange (hereinafter referred to as "CSAA") is an interinsurancfu

                                                                                                      g    c)F
    exchange organized under the Insurance Cocle             of California. CSAA is an unincorporate*
                                                                                             ,t

    association macle up   of its   insurecls who are also known as subscribcrs. CSAA subscribers


                                                     1                                                          EXHIBIT
                                                                                                     tn
                                                                                                     -!
                                                                                                     0
                                                                                                     od
                                                                                                                  2
Case 4:20-cv-00304-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 06/25/20 Page 2 of 13

                              t                                             o
     exchange the insurance contracts with each other, CSAA is not incorporated and has no $ock, all

     operating funds consist of prenriums paid by the subscribels of its subsidiarics,

            4.      Defendants   AAA   and CSAA Insurance Exchange are part of leciprocal inter-insurance

     excbange, in which they pool their business among other insureds and "exchange policies" within the

     CSAA Insurance Group of conrpanies and share all ptemiums, expenses and losses. By and ttu'ough

    this inter-insurance exchange, f)efend'ant CSAA Insurance Exchange directly or thnough its

    subsidiaries, issues policies, collects premiums, pays commissions to agents, and handles every aspect

    of theAAA bodily injury claims handling. DefbndantAAA is a wholly owned subsidiary of CSAA

    Insurance Exchange, The latest Examination Report on CSAA by the California Department               of
    Insurance explained CSAA's role as thc insurel

            Effective January 1,2011, the ICSAA] entered into a Reinsurance Pooting
            Agreement (Agreement) with five of its subsidiaries: CSAA General lnsurance
            company, csAA Fire & casualty lnsurance company, csAA Affinity Insurance
            company, csAA Mid-Atlantic Insurance company, and csAA Mid.Atlantic
            Insurancc Company of New Jersey, Pursuant to the Agreement , [csAAJ is the
            lead tnsurer and each company cedes 100% of it premittms written, unearned
           premiums, /osses, Ioss reserves and loss &djustmenl expensn, lncurred, policyfees,
           installment fees, other ancillary income items, and other undcrwriting expenses
           incurred to [CSAAJ.


    Report of Examination of the CSAA lr*urance Exchange as of December            3I,   2015,   Filed

    on May 11, 2017, (emphasis added), According to the Agreement between CSAA and

    AAA, CSAA is the or one of the insurers,

           5.      Defbndant CSAA's Rules and Regulations further explain its rule    as an insurer.


    The Rules and Regulations of CSAA Insurance Exchange, as amended January l, 2018, state:


           ICSAA] shall have powers eqr"rivalent to those of a corporation engaged in the business of
           insurance to the fuilest extent pemritted by applicable larv. Without limitarion, [CSAAJ may
           engage employees, including officers. enter into any laurfi.rl contract, maintain bank accounts,


                                                      2
Case 4:20-cv-00304-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 06/25/20 Page 3 of 13

                                      I                                                  o
               hold zutd invest asseLs in accordance wjth applicable law, establish reserves, maintain books
               and records, own real and persorral propeffy, organize or acquire and own, subsidiary entities
               and undertake the specific activities enumerated elsewhere herein,


     Rules and Regulations of CSAA Insurance Exchange, as amendedJanuary                      I,   2018.


               6.           Oklahoma's Insurance Code Okla. Stat. tit. 36 $ 3615, incorporates rhe constihrent

    docuntents, like thc Rules and Regulations              of CSAA, of a reciprocal insurer into the policy of

    insurance.

               7.          CSAA is oryanized under the State law of Califomia. Califomia law deems the

    insurance exchange as one of the insurers of an insured's policy:

               The organization under which such subscribers so exchange contacts is termed a
               rebiprocal or interinsurance exchange and shall be deemed the insurer while each
               subscriber shall be deemed an insured.

    Ca. IrLt. Code, Art.z $ 1303.


               8.          Upon infbrmation zurd belief, CSAA is directly involved in adjusting claims because

    CSAA employees hold primary responsibilily for handling claims by insureds,

              9.           CSAA Insurance Exchangc is deemed       a   citizen of all states where its subscribers reside.

    Since CSAA zubscribers live in Oklahom4 CSAAis a citizen of Oklahoma,

          10.              Defendant Leanna Osborn is a resident and citizen              of Tulsa County, State of
    Oklahoma. Plaintiffs purchased their homeowners' replacement cost policy of insurance through

    the offlrces of Leanna Osborn.

          I   l,           Jurisdiction is afforded to this Court pursuant to Okla, Stat. tit, 12 $ 2004(F) and Okla.

    Const. Art.     VII,   $7,

          12.              Vcnue is proper in Tulsa County pursuant to Okla. Stat.      tit. l2 $$ 137, l4l.

                                              FACTUAL BJCKGROUND

          13.              Plaintiffs built their home in 2005.

                                                               3
Case 4:20-cv-00304-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 06/25/20 Page 4 of 13

                               I                                           o
          14.      In 2008 or 2009, Plaintifl's roolwas damaged by a windstorm. PlaintilTrnade          a


    clainr lor roof damage, That claim was paido and Plaintiffs hired a roofer who               replaced

    approximately 213 of their roof. Plaintiffs had no further problems with their roof until August

    16,201g,

         15.      In   2014, Plaintiffs contacted Leanna Osborn's office         to purchase    insurance

    coverage for their home.

         16,      Leanna Osborn,    AAA's insurance agent, took their information      and performed an

   exterior inspection of Plaintiffls roof ancl home.

         17,      After Ms, Osbom's inspection, she advised AAA, and the Plaintiffs, that the home

   met all underwriting requirements, Thereafter, AAA sold Plaintiffs a homeowners' replacement

   cost policy (standard policy with   AAA) through AAA for the period of one      year,

         18.      Since that time, the Plaintiffs have renewed their homeowners'policy with        AAA

   each year, Tbroughout the   life of the policy and   each renewal, the Plaintiffs have faithfully paid

   their insurance premiums.

         19.      On or about August 16, 201 8, the Plaintiffs' home was darnaged by wind and hail.

         20.      On or about April of 2019, Plaintiffs notified AAA Insurance that their roof was

   darnaged as a result of the storms on August 16, 2018. Initially, Leanna Osborn and the adjustor,

   told Plaintiffs that there was no problem and the damage would be covered,




                                                    4
Case 4:20-cv-00304-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 06/25/20 Page 5 of 13

                              I                                           o
                                                 COUNT I
                                           BREACH OF CONTITAg,I
              21.   plaintiffs hrtly incorporate into this paragraph each and every allegation in      the


    preceding paragraphs of this Petition as if each were fully iterated verbatim herein, and for their

    aclditional clainrs against Defendants Leanna Osborn, AAA, and CSAA hereby allege as follows:


              22,   Plaintiflb entered into a contract of insurance with AAA and CSAA to provide

    homeowners' insurance for their clwelling. Plaintiffs' homeowners' policy was in        ftlll force and

    effect at all material times hereto.


              23,   Plailtiffs provided proper and tirnely notice to AAA, CSAA, and Ms. Osbom of

    their claim arising liom wind and hail which occurred to their home following the storm in August

    of2018.


              24.   Plaintiffs have in all material ways complied with the tenns and conditions of the

    policy,


              ZS.   AAA and CSAA breached their contractual obligations under the terms                and


    conditions of the insurance contract with Plaintiffs by failing to provide coverage to pay Plaintiffs

    all benefits to which they are entitled under the terms and conditions of the policy'


              26.   As a result of AAA and CSAA's breach of conh'act and other wrongful conduct,

    Plaintiffs' have sustained financial losses, mental and emotional distress, and have been damaged

    in an amount in excess of seventy-five tltousand dollars ($75,000.00), exclusive of attorneys' fees,

    costs and interests.




                                                      5
Case 4:20-cv-00304-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 06/25/20 Page 6 of 13

                               o                                            I
                                                 COUNT     II
                BREACILOF,,JHE. DUTY OF GO.OD TAITH.AND FAIR q.EALING
           27,       Plaintiffs fully incorporate into this paragraph each and every allegation in the

    preceding paragraphs <lf this Petition as if each were fully iterated verbatim herein, and fortheir

    additional claims against Defendants AAA, CSAA, and Leanna Osborn hereby atlege as follows:


           28.     AAA and CSAA have breached their duty to deal f'airly and in gcod faith           by

    engaging in the following acts and omissions:


                   a.       Failing to perform a proper investigation in rcgarding to Plaintiffs'

           claims made under their horneowners'policy.

                  b.       Failing to pay the full and fair amount for property damage sustained

           by Plaintiffs in accordance with the terms and conditions of their insurance policy;

                  c,       Refusing, without proper cause, to pay Plaintiffs all benefits they are

           owed under the insurance contract and pursuant to Oklahoma law.

                  d.       Purposefully, wrongfully and repeatedly withholding perrinent

           benefits, coverage and other provisions due to Plaintiffs under the terms and

          conditions of their itrsurance policy in violation of the Unfair Claims Setttement

          Practices Act, 36 O.S.$$ 1250,1-1250,16,

                  e.       Purposefully, wrongfitlly and repeatedly failing to communicate all

          covcrages and benefits applicable to the Plaintiffs' claim.

                  f.       Forcing Plaintiffs to retain counsel to recover insurance benefits to

          which they were etititled under the terms and conditions of the insurance contract.

                  g.       Failing to perform a fair and objective investigation of Plaintiffs'

          damages,



                                                     6
Case 4:20-cv-00304-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 06/25/20 Page 7 of 13

                               a                                              o
                     h,      Knowingly and intentionally failing to engage in proper claims

            handling practices and failed       to compensate its     insured for losses under its

            homeowners' policy.

                     i.     Engaging    in   outcome*oriented investigation and claim handling

           practices,

                     j.     Engaging    in   these improper claims' practices knowing that its

            insureds would suffer financial harm.

                     k,     Putting its interest   in maximizing financial gains and limiting
           disbursements above the interests of the Plaintiffs.


           29.       The conduct of   AAA and CSAA,        as described above, constiiutes bad   faith and is a

    material breach of the terms and conditions of the insuranse contact between the parties. AAA

    and CSAA have no reasonable basis         in its refusal to recognize and pay Plaintiffs their benetits

    under the policy for damages caused by the windstorm to their roof.


           30.       'l'he conduct of AAA and CSAA, as described above, constitutes bad faith and is a

    material breach of the terms and conditions of the insurance contract between the parties. AAA

    and CSAA have no reasonable basis in its refusal to recognize and pay Plaintiffs the cost of

    replacernent of the roof as per the policy for damages caused by the windstorm and hail to their

   home.


           31.       As a consequence of AAA and CSAA's breach of the duty of good fhith and fair

   dealing, Plaintiffs has sustained damages, including deprivation of nonies rightfully belonging to

   them, anger, stress, won'y, physical and emotional suffering, attorney's fees, litigation costs, and

   loss of income.




                                                       7
Case 4:20-cv-00304-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 06/25/20 Page 8 of 13

                                    t                                              o
              32,         The conduct of AAA and CSAA was intentional, willful, malicious, and/or in

    reckless disregard of the rights of others,


              33.         The actions   of AAA and CSAA during the handling of                 Plaintiffs' claim

    demotrstrate    il   acted intentionally, and with malice and, breached its duty to deal   fairly and in good

    faith. The actions of AAA and CSAA were intentional, malicious, and consistent with an overall

    collective corporate goal of increasing profits through the systematic underpayment of claims,

    Plaintiffs therefore seeks punitive damages in an amount in excess of seventy-five thousand dollars

    ($75,000,00).


                                              COUNT III
                               NEGLr GEIIT PROCUREMETiT OF. INSURANCE
             34.         Plaintiffs fully incorporates into this paragraph each and every allegation in the

    preceding paragraphs of this Petition as        if   each were   fully iterated verbatim herein, and for his

    additional claims against Defendants Leanna Osborn, AAA, and CSAA hereby allege as follows:


             35.         Plaintiffs hired Ms. Osborn as their primary insurance agent for their homeowner's

    insurance needs, At all times relevant hereto, Ms, Osborn was an agent and/or ostensible agent            of
    AAA    and CSAA.


             36,         Ms. Osbom owed Plaintiffs a duty to act in good faith and to exercise reasonable

   care,   skill and diligence in the procurement of insurance for Plaintiffs.

             37.         Ms. Osborn had a duty to accurately inlbrm Plaintiffs of all coverages, benefits,

   limitations, and exclusions in the coverage procured.


            38,      Ms. Osborn had a duty to procure the coverage that was actually requested by

   Plaintiffs, which included the replacement cost coverage sub.iect to no exclusions,



                                                           I
Case 4:20-cv-00304-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 06/25/20 Page 9 of 13

                               o                                            o
             39.    Ms. Osborn was the first line of underwriting for AAA, and CSAA and                was

    required to conduct an inspection      of lhe property. Among other things, she had a duty           to

    independerrtly veri$r the condition of the property, accurately take measurernents of the dwelling

    and obtain infornlation pertaining the anrenities and construction quality of the dwelling, In so

    doing, she represented there were no preexisting issues with the property that woulcl limit or restrict

    coverage in the event of either partial or total loss, the policy she procured ancl renewed for

    Plaintiffs was for full replacement, that in the event of damage or loss, said damages and losses

    would be fully paid, and the properly would be restored back to its pre-loss condition in the event

    of a loss.


            40.    in the event there was evidence of wear/tear, defects or inadequate workmanship at

    the time ol"Ms. Osborn's inspection, she had a duty to report the same to Plaintiffs and    AAA and
    CSAA. However, at no relevant time did she, AAA, or CSAA ever advise Plaintiffs that their home

    had any wearltear defects or inadequate workmanship, any pre-existing dzunage or that their home

    did not meet any of the underwiting guidelincs of AAA and CSAA.


            41,    Ms' Osborn independently established, calculated and set the replacement           cost

   policy limits, in the insurance contract. She recommended and represented to Plaintiffs that they

   should insure their home to one hundred percent (100%) of its replacement cost value,               as

   detennined by her, utilizing AAA and CSAA's valuation software.


            42.    Ms, Osborn asked general questions about the dwelling, and aside from answering

   these questions Plaintiffs had no input into the amounl     of coverage independently selected    and

   calculated by Ms. Osborn,




                                                     9
Case 4:20-cv-00304-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 06/25/20 Page 10 of 13

                               o                                              o
             43.    Ms. Osborn had a duty to procure the coverage that she prornised to Plaintiffs,

     which included replacement cost coverage and subject to no exclusions.


             44.    Ms, Osbom breacbed her duty owed to Plaintifis and is liable to Plaintiffs because

     through the fault   of Ms,   Osborn, the insurance requested by Plaintiffs was not procured as

     promised and Plaintiffs have suffered a significant loss,


             45,    Ms. Osborn is the agent and/or ostensible agent of AAA and CSAA. AAA and

    CSAA are vicariously liable for the conduct of Ms. Osborn.


             46.    As a result of Ms. Osborn's oonduct, Plaintiffs have sustained financial losses,

    mental and emotional distress, loss of income, and have been darnaged in an amount in excess         of
    seventy-five thousand dollars ($?5,000.00)o exclusive of attorney's fees, costs, and interest.


             47.    The conduct of Defendants was intentional, willful, malicious, and in reckless

    disregard for the rights of the Plaintiffs and is sufficiently egregious in nature a$ to warant the

    imposition of punitive damages"


                                     COUNT IV
              cpN,sTRUCTryp F RAUp ANp,NnGLTGENT MTSF.EPROSENTATTON
             48.   Plaintiffs fully incorporates into this paragraph oach and every allegation in the

    preceding paragraphs of this Petition as   if   each were   fully iterated verbatim herein, and for his

    additional claims against Defendants Leanna Osborn, AAA, and CSAA hereby allege as follows:


             49,   Learua Osborn had a duty to exercjse reasonable diligence and skill in obtaining

    and notifuing Plaintiffs of the nature and character of the insurance procured.


             50.   Ms. Osbom represented to Plaintiffs that thcy had the best policy AAA and CSAA

    wrotc.


                                                       10
Case 4:20-cv-00304-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 06/25/20 Page 11 of 13

                                o                                             o
               51,    Leanna Osborn represented to Plairrtifi's that the policy they purchased was not

     subject to any exclusions. She represented thele were no preexisting issues with the property that

     would limit or restrict coverage in the event of either a partial or total loss and that the dwelling

     met all of   AAA's and CSAA's underwriting requirements.

               52.    Ms. Osborn represented to Plaintiffs that in the event they sustained a loss fi'om a

    covered event, their dwelling would be covered under the policy.


            53.       Plaintiffs relied on the above-referenced representations       of Ms,   Osborn in

    purchasing and renewing their policy of insurance with AAA and CSAA.


               54,    Defendant Leanna Osborn breached this dury by misrepresenting to Plaintiffs as

    iollows:


                     a.      Misrepresenting that the insurance coverage procured was truly one of

            "replacernent," or Extended Coverage Endorsement, based upon Ms. Osbom's calculations

            of its replacement cost value using AAA and CSAA's valuation tool,

                     b.      Misrepresenting    that all of AAA and CSAA's                   underwiting

            policies/guidelines were followed and met and that         all   necessary inspections   of   the

            dwelling occurred and were properly conducted; and

                     c.      That the dwelling was in good condition, the policy purchased and renewed

            by Plaintiffs was not subject to any exclusions, and there were no preexisting issues with

            the dwelling that would limit or restrict coverage in the event of either a partial or total

            loss.


            55.      Plaintiffs reljed on the above-referenced representations       of Ms. Osborn        in

    purchasing their policy of insurance with   AAA and CSAA.

                                                      t1
Case 4:20-cv-00304-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 06/25/20 Page 12 of 13

                                o                                            o
             56.     As a result of Leanna Osborn's breach of duty, she gained an advantage fbr herself

     by misleading Plaintiffs, to Plaintiffs' prejudice. Ms. Osborn's rnisrepresentations constitute

     constructive fraud.


             57.    Plaintiffs were induced to accept and purchase the AAA and CSAA Homeowner's

     Insurance Policy by Leanna Osborn's misrepresentations and constructive fraud.


            58,     Plaintiffs were misled by Leanna Osborn's misrepresentations and constructive

    fraud, Plaintiffs relied on Ms. Osborn's misrepresentations to their detriment.


            59,     Learura Osborn is the agent and/or ostensible agent of   AAA   and   CSAA. AAA and

    CSAA are vicariously liable for the conduct of Ms. Osborn.


            60.     As a result of Leanna Osborn's oonduct, Plaintiffs have sustained financial losses,

    mental and emotional distress, and have been damaged in an amount in excess of seventy-five

    thousand dollars ($75,000.00), exclusive of attorney's fees, costs, and interest,


            61.     The conduct       of   Leanna Osborn,   AAA, and CSAA was intentionai, willful,
    malicious and    in   disregard   of the rights of Plaintiffs, and/or was grossly negligent, and is
    suffrciently egregious in nature so as to waffant the imposition of punitive damages.


                                            PRAYER FOB RELIEF

            WHEREFORE, Plaintiffs pray for judgment against Dei'endants Leanna Osborn, AAA,

    and CSAA for breach of contract damages, tort damages, and punitive damages in excess of

    seventy-five thousand dollars ($75,000,00) togetherwith costs, interest, reasonable attorneys' fees,

    and other relief that this Court deems just and equitable.




                                                      I2
Case 4:20-cv-00304-GKF-JFJ Document 2-2 Filed in USDC ND/OK on 06/25/20 Page 13 of 13

                         I                                    o
                                        Respectfully submitted,

                                        GIBBS               NG                P.C.



                                                Gib   ORA n 3
                                             South    der       , Suite 500
                                               Oklahoma      9
                                       91 8-587-3939 Telephone
                                       9 I 8-582-5504 Facsimile
                                       seibbs@sabl awyers.corn

                                       And

                                       Darrsll W. Downs
                                       Jacob R. Daniel
                                       Taylor Foster Mallett Downs Ramsey & Russell
                                        400 West 4th Street
                                        Claremore, OK74l0'l
                                       ddowns@.qgpnerl qW. com
                                       j d"gnieJ@poon er I aw. com
                                       ATTORNEYS X'OR PLATNTIFFS


                                       ATTORNEYS' LIEN CLAIMEI)
                                       JURY TRIAL DEMANDED




                                        13
